t c memo united_states tax_court stephen g elek petitioner v commissioner of internal revenue respondent docket no 14180-01l filed date stephen g elek pro_se diane l worland for respondent memorandum opinion gale judge this case is before us on respondent’s motion for summary_judgment on the question of whether he may proceed with collection with respect to certain unpaid taxes of petitioner for the taxable years and for reasons set forth below we shall grant respondent’s motion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 background2 at the time of filing of the petition in the instant case petitioner resided in south bend indiana unless otherwise noted all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended the facts hereinafter are established in the record and or undisputed on date respondent sent petitioner a notice_of_deficiency determining an income_tax deficiency plus additions to tax under sec_6651 and sec_6654 for and petitioner returned the notice to respondent with the words acceptance refused for cause without dishonor handwritten thereon and did not petition this court with respect to the notice respondent assessed the unpaid tax additions to tax and interest for on date and sent petitioner a statutory notice of balance due on the same date on date respondent sent petitioner a notice_of_deficiency determining income_tax deficiencies and additions to tax under sec_6651 and and for and petitioner returned the notice to respondent with the words acceptance refused for cause without dishonor handwritten thereon and did not petition this court with respect to the notice respondent assessed the unpaid tax additions to tax and interest for and on date and sent petitioner a statutory notice of balance due on the same date on date respondent sent petitioner a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s tax_liabilities for and on date petitioner submitted to respondent a form request for a collection_due_process_hearing covering the years in the letter on the form petitioner alleged that the proposed levy was invalid for the following reasons included with the notice_of_intent_to_levy there was no assessment certificate--which means that no certifying officer is willing to accept responsibility or liability for the alleged liability this fact denies me my opportunity for a meaningful hearing unless or until an assessment officer executes an assessment certificate in compliance with sec_301_6203-1 i am being deprived of procedural due process on date an appeals officer of respondent sent petitioner a letter scheduling a face-to-face meeting for date enclosed with the letter were forms certificates of assessments payments and other specified matters covering the assessments of petitioner’s liabilities for and which the letter stated were provided in response to petitioner’s request on date petitioner sent respondent a letter requesting that the hearing be conducted through written correspondence on date the appeals officer sent petitioner a letter indicating that she would conduct the hearing through correspondence as petitioner had requested and requesting that petitioner submit any additional materials or issues that he wished to be considered no response was received to the appeals officer’s letter on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to the unpaid liabilities for and the notice_of_determination determined that all applicable laws and administrative procedures had been met as to petitioner’s allegation that he had not received an assessment certificate the notice_of_determination noted that copies of the certified transcripts had been mailed to petitioner on date the notice_of_determination concluded that the proposed levy properly balanced efficient collection with any concerns regarding the intrusiveness of the action and that respondent could proceed with collection on date petitioner filed a petition in the instant case therein petitioner renews his claim that there was no assessment certificate included with the notice_of_intent_to_levy and that the absence of such a certificate has deprived him of a meaningful hearing respondent has conceded in his answer that no certificate of assessment was included with the notice_of_intent_to_levy discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand the secretary may collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the secretary cannot proceed with collection by levy on any property of any person until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 where the underlying tax_liability is not at issue the court will review the appeals officer’s determination for abuse_of_discretion 114_tc_604 in the instant case it is undisputed that petitioner received notices of deficiency with respect to the underlying tax_liabilities for and for which collection is sought therefore we need only decide whether the appeals officer abused her discretion in determining that collection may proceed the only issue raised by petitioner in his request for a hearing and in the petition is his allegation that the notice_of_intent_to_levy sent to him by respondent did not include an assessment certificate in compliance with sec_301_6203-1 proced admin regs petitioner alleges that this failure by respondent has denied him an opportunity for a meaningful hearing in his response to respondent’s motion for summary_judgment petitioner renews this claim arguing that it constitutes a genuine issue of material fact respondent admits that no assessment certificate was included with the notice_of_intent_to_levy accordingly no issue of fact arises respondent further points out however that copies of forms covering and were mailed to petitioner on date petitioner’s argument that the failure to provide assessment certificates with the notice_of_intent_to_levy invalidates the levy or otherwise deprives him of rights to which he is entitled has no merit there is no requirement that a certificate of assessment be provided with a levy notification sec_6330 and sec_6331 which establish requirements for information to be included with a notice_of_levy make no mention of an assessment certificate or other proof of assessment as an item of information to be so included respondent treated petitioner’s reference in his hearing request to his rights under sec_301_6203-1 proced admin regs as constituting a request for a copy of the record of assessment for the liabilities sought to be collected respondent provided forms in response thereto on date thus there is no showing of any violation of petitioner’s rights under sec_6203 further petitioner was offered a hearing through either a face-to-face meeting or by means of correspondence and did not avail himself of either opportunity as no material fact is disputed and the only argument raised by petitioner in this proceeding is unavailing respondent is entitled to judgment as a matter of law and we so hold we shall therefore grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
